Citation Nr: 0718724	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran timely perfected an appeal of a July 2003 
determination that no new and material evidence had been 
submitted sufficient to reopen a service connection claim for 
a low back disability.

REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, and from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has recharacterized the issue as noted on the 
titled page to consider the timeliness of the substantive 
appeal.  The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction (AOJ) addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  38 C.F.R. § 20.101(d) (2006).

By letter dated October 26, 2006, the Board advised the 
veteran of its intent to consider the timeliness of his 
appeal with respect to whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
low back disability.  The veteran was advised that he had 60 
days from the date of the letter to respond.  He submitted a 
"Substantive Appeal Response Form" received in February 
2007.  On such form, the veteran checked the box indicating 
that he was submitting additional evidence or argument 
relevant to jurisdiction, however no additional evidence or 
argument was enclosed.  An internal note also confirms that 
no new evidence or argument was received with the form.  The 
Board notes that the veteran also checked the box indicating 
that he did not have any additional argument or evidence to 
submit, but then scratched through the check.  Also on the 
"Substantive Appeal Response Form," the veteran declined a 
personal hearing.  Further, in response to an inquiry from 
the Board, the veteran, in April 2007, clarified that he did 
not wish to appear at a personal hearing with respect to his 
back claim, and requested that his case be considered on the 
evidence of record.  Thus, the Board will consider the 
timeliness of the veteran's appeal.


FINDINGS OF FACT

1.  In a July 21, 2003 rating decision, the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen a service connection claim for a 
fracture of L4-5 with degenerative changes and chronic low 
back pain.  Notice of this decision was mailed to the veteran 
on July 22, 2003. The veteran expressed disagreement with the 
decision, and the RO issued a statement of the case (SOC) on 
February 17, 2004.  On August 30, 2004, the RO received a VA 
Form 9.

2.  The veteran's VA Form 9 was not received within one year 
of the July 22, 2003 notification or within 60 days of the 
February 17, 2004 SOC.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal with regard to 
the July 2003 rating decision, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for low back disability.  38 C.F.R. 
§§ 20.101(d), 20.200, 20.302, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Substantive Appeal

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2006).

In a July 21, 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability.  The 
veteran was notified of this decision by letter dated July 
22, 2003 and an NOD was received September 15, 2003.  On 
February 17, 2003, the RO issued a SOC addressing the issue.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b)(1) (2006).

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.131 of this title, that the claimant be 
furnished a SSOC, then the time to submit a substantive 
appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2006).

Here, the SOC was mailed on February 17, 2004; 60 days from 
that date is April 18, 2004.  The 1-year period from the date 
of the adverse determination is July 22, 2004, which would be 
the time or date that the veteran had until that time to 
perfect his appeal. The Board did not identify any evidence 
submitted between the February 2004 SOC and the end of the 1-
year period that would have required the issuance of a SSOC.

On review, the veteran faxed his VA Form 9 on August 30, 
2004, which is after the expiration of the appeal period.  
Thus, the Board concludes that the veteran's appeal is not 
considered timely.

The Board has the authority to determine its own 
jurisdiction, see 38 C.F.R. § 20.101(d), and under the 
circumstances of this case, dismisses the veteran's appeal 
with regard to the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a low back disability as untimely.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disability is dismissed because the veteran did not 
timely perfect his appeal.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


